Citation Nr: 0123127	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1940 to June 
1945.

A December 1949 RO rating decision denied service connection 
for back sprain.  The veteran was notified of this decision 
in January 1950 and he did not appeal.

In 1998, the veteran submitted an application to reopen the 
claim for service connection for a back disability.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
March 1999 RO rating decision that determined there was no 
new and material evidence to reopen the claim for service 
connection for low back sprain.



FINDINGS OF FACT


1.  By an unappealed December 1949 RO rating decision, 
service connection for back sprain was denied.

2.  Evidence received subsequent to the December 1949 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder as it now links 
the veteran's current back disability to an injury in 
service.

3.  The veteran's current low back disability is causally 
related to an injury in service.



CONCLUSIONS OF LAW

1.  The unappealed December 1949 RO rating decision, denying 
service connection for back strain, is final.  38 U.S.C.A. 
§ 7105, previously Veterans Regulation No. 2(a), pt. II, Par. 
III; Department of Veterans Affairs Regulation 1008; 
effective January 25, 1936 to December 31, 1957, (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.

3.  Degenerative joint disease of the lumbar spine with right 
convex scoliosis, lumbar disc degeneration, and herniated 
disc at L5 was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991 & Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107)); 38 C.F.R. § 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

The December 1949 RO rating decision denied service 
connection for back sprain.  The veteran was notified of the 
decision in January 1950 and he did not appeal.  An 
unappealed decision is final with the exception that the 
veteran may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105, 
previously Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957, (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  The question now presented is 
whether new and material evidence has been submitted since 
the unappealed December 1949 RO rating decision, denying 
service connection for a back disorder, to permit reopening 
of the claim.  38 C.F.R. 3.156(a) (2000); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  For evidence to be deemed new, it 
must not be cumulative or redundant; to be material, it must 
bear directly and substantially upon the specific matter 
under consideration (here, whether the evidence shows the 
presence of the claimed disability and relates it to an 
incident of service).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1998.

The evidence of record at the time of the December 1949 RO 
rating decision consisted essentially of statements from the 
veteran to the effect that he had been treated for a back 
disability in service, and service medical records that 
showed the veteran had been seen for back sprain in March 
1944, but that did not show complaints or findings of a back 
disability at the time of the veteran's medical examination 
for separation from service in June 1945.

Since the December 1949 RO rating decision, various evidence 
has been submitted, including 2 private medical reports, 
dated in December 1997 and April 1998, with opinions linking 
the veteran's current low back disability to injury in 
service.  This evidence by itself contributes a more complete 
picture to the veteran's claim for service connection for a 
back disorder as it now shows the presence of the claimed 
disability and links it to an incident of service.  Hodge, 
155 F. 3d 1356; Elkins v. West, 12 Vet. App. 209 (1999).  
Moreover, those medical opinions must be considered credible 
for the purpose of determining whether the evidence is new 
and material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Hence, the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
a low back disability under the criteria of 38 C.F.R. 
§ 3.156(a), effective prior to August 29, 2001.

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
low back disability is granted.

Since the Board has held that the claim for service 
connection for a low back disability is reopened, the entire 
evidentiary record must be considered.  The Board will now 
adjudicate the claim for service connection for a low back 
disability on the merits without a prior remand to the RO for 
readjudication of this claim because the Board is granting 
the requested benefits.  Under the circumstances, there is no 
denial of due process to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a low back 
disability and that he has been provided with a VA 
examination to determine the nature and extent of this 
disorder.  The veteran and his representative has been 
provided with a supplemental statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the his claim, that essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claim.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
for the reason noted in the prior paragraph.  Bernard, 4 Vet. 
App. 384.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

Service medical records show that the veteran was seen in 
March 1944 for back sprain.  These records contain no other 
complaints or findings of a back condition, and a back 
disorder was not found at the time of his medical examination 
for separation from service in June 1945.

The veteran submitted his original claim for VA compensation 
in June 1945.  In this claim, he did not report back 
problems.

The veteran submitted his initial claim for service 
connection for a back disorder in November 1949.  In it, he 
reported treatment for a back condition in service in March 
1944.

The veteran underwent a VA medical examination in March 1976.  
Back motion was normal and asymptomatic.

The veteran underwent a VA medical examination in March 1978.  
He complained of lower back pain.  There was no spasm or 
tenderness found on examination of the back.  X-rays of the 
lumbosacral spine revealed multiple surgical sutures in both 
paravertebral regions and superimposed over the lower pelvis 
on the left side, anteriorly, due to unknown surgical 
procedures.  The lumbar alignment and curvature were normal.  
There was minimal narrowing of the L2-L3 interspace and 
minimal spurring on the anterior, inferior margin of L2 and 
the superior margin of L3.  There was also minimal anterior 
spurring on the superior margin of L4.  The bodies and 
interspaces were otherwise normal.  The posterior elements 
were intact and the sacroiliac joints were unremarkable.

Private medical reports show that the veteran underwent 
radiological studies of the lumbar spine in 1993.  X-rays 
studies in February 1993 revealed lumbar scoliosis convex to 
the left, severe degenerative disc and joint disease at every 
level, anterior listheses of L2 on L3 and L3 on L4, and 
interrupted radiopaque sutures were seen in the right side of 
the abdomen.  MRI (magnetic resonance imaging) of the lumbar 
spine in March 1993 showed scoliosis and advanced 
degenerative disease, disc protrusion posterior and to the 
left at L5-S1, lipoma spinal canal compressing the left side 
of the thecal sac at L1-2, stenosis at L2-3 and L3-4, and 
degenerative anterolisthesis of L2-3 and L3-4.

The December 1997 private medical report notes that the 
veteran had been a patient of a medical doctor for several 
years.  It was noted that the veteran had spinal stenosis and 
severe compression of the L5-S1 as well as L4-5 discs.  It 
was opined that the veteran's back condition was the result 
of extremely old trauma to his spine from ground impact from 
bailing out of a plane.  

The April 1998 private medical report notes that the veteran 
had been the patient of the signatory, a medical doctor, 
since 1988 for back problems.  It was noted that the veteran 
had a history of pain in his legs with jogging that had 
progressively worsened with back pain and lumbar stenosis.  
It was reported that EMG (electromyogram) studies in 1993 by 
another physician were positive for irritability of the 
lumbar para spinals and that MRI had demonstrated defuse 
spinal stenosis.  The signatory opined that the veteran's 
back condition was probably secondary to an injury incurred 
in service in 1944 after bailing out of a plane.

The veteran underwent a VA medical examination in November 
1998 to determine the nature and extent of his back 
disability.  The veteran's medical records were reviewed by 
the examiner who concluded that the veteran had severe 
degenerative disease of the lumbar spine, including a right 
convex scoliosis and lumbar disc degeneration at multiple 
levels of the lumbar spine.  It was also noted that he had 
residuals of a herniated disc at the L5 nerve root on the 
left.  It was opined that the veteran's back condition 
appeared degenerative in nature and age-related.

The veteran submitted a copy of an ID card in 1999.  This 
document shows that the veteran was a member of the 
"Caterpillar Club" as his life was spared in March 1944 
because of an emergency jump from an aircraft.  The date of 
issuance of the document was April 1944.


The veteran testified at a hearing in September 1999.  His 
testimony was to the effect that his current low back 
condition was due to injury in service.  He testified that 
during training in March 1944 he had to parachute from a 
plane at night, that he could not see the ground as he 
approached it, that he hurt his back when he hit hard, and 
that it has bothered him since then.

In 1999, the RO attempted to obtain additional service 
information on the veteran from the National Personnel 
Records Center (NPRC).  The NPRC notified the RO in 1999 that 
the veteran's record was a fire related case and that his 
personnel file had been completely destroyed.

In this case, the 1940-1945 service medical records reveal 
that the veteran was seen for back sprain on one occasion in 
1944 and that a back condition was not found at the time of 
his medical examination for separation from service in June 
1945.  The post-service medical records do not reveal the 
presence of a back disability until the March 1978 VA medical 
examination when X-rays findings indicated the presence of 
arthritis of the lumbar spine.  VA and private medical 
reports of the veteran's treatment and evaluations in the 
1990's show the presence of a chronic back condition, 
degenerative joint disease of the lumbar spine with right 
convex scoliosis, lumbar disc degeneration, and herniated 
disc at L5.  The private medical records include private 
medical reports dated in December 1997 and April 1998 that 
link the veteran's current low back condition to trauma 
sustained while bailing out of a plane in service.  These 
opinions are based primarily on history reported by the 
veteran.  Whereas, the report of the veteran's VA medical 
examination in November 1998 contains the opinion that the 
veteran's current low back condition appears to be 
degenerative in nature and age-related.  This latter opinion 
is based on review of the veteran's recorded medical history.  
Now, there is corroboration for the veteran's report of a 
parachute incident in service.


The overall evidence in this case leaves the Board uncertain 
as to the etiology of the veteran's current low back 
condition.  The first X-ray of the lumbar spine after service 
in 1978 shows the presence of findings indicative of 
arthritis, copies of service documents reportedly showing a 
photograph of the veteran and identification information 
indicate that his life was spared in 1944 because of an 
emergency jump from an aircraft, and there are 2 medical 
opinions that link the veteran's current low back condition 
to an injury in service.  This evidence is favorable to the 
veteran's claim for service connection for his current low 
back condition.  The Board also notes that additional service 
documents that could be useful in substantiating the 
veteran's claim for service connection for his current low 
back disorder are not available because of a fire at the 
NPRC.  The overall evidence also contains evidence that 
warrants denying service connection for this condition 
because it does not show findings of a chronic low back 
condition until 1978, many years after service, and there is 
a medical opinion to the effect that the veteran's current 
low back condition is not likely related to injury in 
service.


After consideration of all the evidence, the Board finds that 
it is essentially in equipoise on the question of whether or 
not the veteran's current low back condition is related to an 
injury in service.  Under the circumstances, the veteran's 
prevails on his claim for service connection for his current 
low back condition, degenerative joint disease of the lumbar 
spine with right convex scoliosis, lumbar disc degeneration, 
and herniated disc at L5, with application of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107, VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-2099 (2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Hence, the evidence 
supports granting service connection for the low back 
condition.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the current low back disability is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

